Citation Nr: 0328066	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  98-13 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and her mother


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from October 1984 to August 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Des Moines Regional Office (RO), which 
denied entitlement to service connection for a cardiac 
disability.

The veteran testified at a personal hearing at the RO in 
February 2003.


REMAND

The veteran indicated that she would be seeing a physician 
for her heart disability from a physician in Council Bluffs, 
Iowa in June 2003 and requested that her file be kept open.  
In June 2003, the RO sent the veteran a letter requesting 
that she complete a release form and return it within 30 days 
so that the RO could assist her in obtaining that evidence.  
In light of recent precedent, however, the 30-day response 
time may not be sufficient, and the RO should again seek a 
release from the veteran with a one-year timeframe in which 
to respond.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 
22, 2003) (holding 38 C.F.R. § 3.159(b)(1) to be invalid for 
imposing a 30-day, rather than one-year, deadline for the 
submission of evidence).

Furthermore, in June 2001, the RO sent the veteran a letter 
detailing the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  Rather than affording her a one-year 
period in which to respond, the RO advised the veteran to 
respond within 60 days.  Pursuant to Paralyzed Veterans of 
America, however, amended notice is necessary.  Id.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Specifically, the RO must send 
the veteran an amended letter describing 
her rights and responsibilities under 
VCAA in accordance with the recent 
decision in Paralyzed Veterans of America 
V. Secretary of Veterans Affairs and any 
other applicable legal precedent.  

2.  The letter discussed in paragraph one 
(1) of this remand should contain a 
request for the name of the veteran's 
treating physician in Cedar Bluffs, Iowa.  
After securing the necessary release, the 
RO should obtain medical records from 
this physician.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



